Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-8-2000

Pollice v. Natl Tax Funding
Precedential or Non-Precedential:

Docket 99-3856




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Pollice v. Natl Tax Funding" (2000). 2000 Decisions. Paper 190.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/190


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                Nos. 99-3856, 99-3857, 99-4049,
                 99-3858, 99-3859 and 99-3998


  TITO POLLICE; VIOLET POLLICE, individually and on behalf of
         all others similarly situated; LINDA MANSFIELD,

                               Appellants in No. 99-3856

                               v.

                  NATIONAL TAX FUNDING, L.P.;
            CAPITAL ASSET RESEARCH CORPORATION, LTD.


  TITO POLLICE; VIOLET POLLICE, individually and on behalf of
         all others similarly situated; LINDA MANSFIELD,

                               v.

                  NATIONAL TAX FUNDING, L.P.;
            CAPITAL ASSET RESEARCH CORPORATION, LTD.

                               Appellants in No. 99-3857


      TITO POLLICE; VIOLET POLLICE, individually and on behalf of
          all others similarly situated; LINDA MANSFIELD,

                               Appellants in No. 99-4049

                               v.

                  NATIONAL TAX FUNDING, L.P.;

CAPITAL ASSET RESEARCH CORPORATION, LTD.



          GLADYS HOUCK; MARIE DEMITRAS; BRAGETTE PARKER;
                MARY WALSH, on their own behalf and
      on behalf of all others similarly situated; MARY TABB,

                               Appellants in No. 99-3858

                               v.

              CAPITAL ASSET RESEARCH CORP., LTD.;
                  NATIONAL TAX FUNDING, L.P.;
                 CAPITAL ASSET HOLDINGS GP INC.
             GLADYS HOUCK; MARIE DEMITRAS; BRAGETTE PARKER;
                   MARY WALSH, on their own behalf and
         on behalf of all others similarly situated; MARY TABB,

                                   v.

                 CAPITAL ASSET RESEARCH CORP., LTD.;
                     NATIONAL TAX FUNDING, L.P.;
                    CAPITAL ASSET HOLDINGS GP INC.

                                   Appellants in No. 99-3859


             GLADYS HOUCK; MARIE DEMITRAS; BRAGETTE PARKER;
                   MARY WALSH, on their own behalf and
         on behalf of all others similarly situated; MARY TABB,

                                   Appellants in No. 99-3998

                                   v.

                 CAPITAL ASSET RESEARCH CORP., LTD.;
                     NATIONAL TAX FUNDING, L.P.;
                    CAPITAL ASSET HOLDINGS GP INC.


           On Appeal from the United States District Court
               for the Western District of Pennsylvania
                (D.C. Civ. Nos. 98-00813 and 98-00850)

                  PRESENT:    GREENBERG, Circuit Judge


                                 ORDER


      It is ordered that the slip opinion filed in this case on August 29,
2000, is
amended to the end that the word "forebear" which is the third word in the
fifth line from
the end of the complete paragraph on page 21 shall be "forbear."
                                By the Court,
                                /s/ Morton I. Greenberg

Circuit Judge

DATED:    September 7, 2000